Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 25, 2019

                                    No. 04-19-00188-CR

                                  Hardy Burl PURVIS IV,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0050-CR-B
                           Honorable William Old, Judge Presiding

                                       ORDER
        The reporter’s record was originally due June 21, 2019. Court reporter Patricia Wagner
was previously granted an extension to September 14, 2019. She now requests another extension
to October 16, 2019. Her request is GRANTED. We ORDER Patricia Wagner to file the
reporter’s record on or before October 16, 2019. NO FURTHER EXTENSIONS WILL BE
GRANTED ABSENT EXTENUATING CIRCUMSTANCES.

       It is so ORDERED on September 25, 2019.

                                                          PER CURIAM


       ATTESTED TO: _______________________
                    Luz Estrada
                    Chief Deputy Clerk